Citation Nr: 0313374	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  95-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1980, and from February 1981 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for service 
connection for PTSD and an application to reopen a claim for 
service connection for a psychiatric disorder other than 
PTSD.  In a March 2003 decision, the Board found that new and 
material evidence had been received to reopen a claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.  Thus, the claim currently in appellate status is 
service connection for an acquired psychiatric disorder, to 
include PTSD.  


REMAND

In September 2001, the RO mailed to the veteran a letter 
notifying him of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), and 
detailing the impact of the VCAA on VA's duties to notify and 
assist him in his claims for service connection.  The mail 
was returned as undeliverable.  Since that time, the RO has 
resumed contact with the veteran at another address.  
However, the veteran has not been notified by the RO of the 
provisions of the VCAA with respect to the claims on appeal.

Also, the veteran failed to appear for scheduled VA 
psychiatric examinations, but notice of these examinations 
appears to have been sent to the veteran at his old address, 
after he was no long reachable at that address.
 
Further, records of September 1991 non-VA psychiatric 
treatment and March 2000 VA psychiatric treatment indicate 
that the veteran receives benefits from the Social Security 
Administration (SSA), apparently based on disability.  The 
SSA records are likely relevant to determination of the 
diagnosis and onset of the veteran's psychiatric 
disabilities, and should be obtained and associated with the 
claims file.

Following the March 2003 Board decision noted above, which 
reopened the veteran's claim for service connection for an 
acquired psychiatric disorder other than PTSD, and prior to 
conducting additional development that was indicated, 
pursuant to 38 C.F.R. § 19.9(a)(2), to include obtaining 
relevant medical evidence and scheduling the veteran for a VA 
psychiatric examination with notice of the examination 
provided to his current address of record, the Board sent the 
veteran a letter notifying him of the VCAA and its impact of 
VA's duties to assist and notification in this case, giving 
him 30 days (emphasis added) to responds to the letter.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9 (a)(2)(ii) (and 19.9 (a)(2)).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year (emphasis added) to submit 
evidence.  The Federal Circuit also held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  

While in the aftermath of the Federal Circuit case noted 
above the Board may still develop evidence (see VAOPGCPREC 1-
2003), in light of the Federal Circuit's holding that 
38 C.F.R. § 19.9(a)(2)(ii) relating to the time limitation to 
submit required information and evidence was invalid, the 
Board concludes that it must remand the veteran's claim to 
the RO.  The RO must ensure compliance with the duty to 
notify and assist provisions of the VCAA, to include 
notifying the veteran that he has one year to submit evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103(b).  As this 
case must be remanded to the RO to comply with due process of 
law, the Board also finds that the evidentiary development 
noted above must also be accomplished. 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the pertinent requirements of the VCAA, 
to include notifying the veteran that he 
has one year to submit evidence pertinent 
to his claim.  See 38 U.S.C.A. § 5103(b).    

In so doing, the RO should make a 
determination as to whether further 
attempts to corroborate the veteran's 
claimed stressors (see particularly his 
March 1994 RO hearing testimony and the 
July 1997 letter from the U.S. Army & 
Joint Environmental Services Group) are 
warranted in this case.  If not, the RO 
should inform the veteran of the reasons 
that further attempts to corroborate his 
claimed stressors are not warranted, and 
provide him with the opportunity to 
respond or  supplement the record with 
additional information or evidence which 
may assist in corroborating any claimed 
stressors.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have evaluated or treated 
him for a psychiatric disorder during the 
period from June 1982 to the present.  
After obtaining any appropriate releases, 
the RO should obtain records from each 
health care provider the veteran 
identifies, except those records which 
have been previously obtained and 
associated with the claims file.
3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder that 
may be present.  The RO must inform the 
examiner as to whether any of the 
veteran's claimed PTSD stressors have 
been verified.  
The examiner should review the claims 
file, to include but not limited to the 
service medical records reflecting 
psychiatric treatment; post-service 
treatment records, to include a report of 
VA psychiatric hospitalization from 
February 1984 to May 1984; and the May 
1993 letter from a private physician 
which included an opinion that the 
veteran's psychiatric diagnoses are PTSD 
and schizophrenia that began during the 
veteran's period of active service. 
Following the review of the claims file 
and the mental status examination of the 
veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any psychiatric disorder 
that may be currently present began 
during or is causally related to any 
incident of service, to include whether 
the findings recorded in the service 
medical records represent early 
manifestations of any currently diagnosed 
disorder.  The examiner should also 
provide a rationale, preferably with 
citation to the clinical record, for any 
opinion expressed.

If the examiner finds that the veteran 
has PTSD related to service, he or she 
should specifically note the stressor or 
stressors upon which his diagnosis is 
based.  The examiner should be aware and 
acknowledge whether, in the RO's view, 
the stressor or stressors upon which any 
diagnosis of PTSD is based have been 
sufficiently corroborated.
 
5.  The RO should readjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include PTSD, with consideration of all 
of the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in April 2002 and re-mailed 
to the veteran's proper address in 
November 2002.
 
6.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2002 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




